        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Maggie Nadeau,                                   Case No. 20-cv-1841(PJS/TNL)

              Plaintiff,

 v.                                                          ORDER

 Experian Information Solutions, Inc.,

              Defendant.


 Jenna Dakroub, Price Law Group, APC, 8245 North 85th Way, Scottsdale, AZ 85258
 (for Plaintiff); and

 Eric A. Nicholson, Jones Day – Detroit, 150 West Jefferson Avenue Suite 2100, Detroit,
 MI 48226; and Gregory John Myers, Lockridge Grindal Nauen PLLP, 100 Washington
 Avenue South Suite 2200, Minneapolis, MN 55401 (for Defendant).


                                 I. INTRODUCTION

      This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

Plaintiff Maggie Nadeau’s Rule 12(f) Motion to Strike Defendant’s Affirmative Defenses

and Deem Insufficient Answers Admitted (ECF No. 19). A hearing was held on December

1, 2020. (ECF No. 20.) Jenna Dakroub appeared on behalf of Plaintiff; Eric A. Nicholson

and Gregory John Myers appeared on behalf of Defendant.

                                 II. BACKGROUND

      In August 2020, Plaintiff filed a one-count Complaint alleging Defendant violated

the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681, et seq., by reporting inaccurate

information on her credit report and failing to conduct a reasonable investigation after


                                           1
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 2 of 13




receiving a notice of dispute. (Compl., ECF No. 1.) On October 5, 2020, Plaintiff filed an

Amended Complaint (Am. Compl., ECF No. 13), again alleging that Defendant violated

the FCRA. Defendant filed its Answer to the Amended Complaint on October 19, 2020.

(Answer, ECF No. 14.) In addition to providing responses to Plaintiff’s allegations,

Defendant asserted ten affirmative defenses.      (Id.)   In the present motion, Plaintiff

challenges five of Defendant’s responses to the Amended Complaint and also asks the

Court to strike six of Defendant’s affirmative defenses. (Pl.’s Mot. to Strike, ECF No. 19;

see generally Pl.’s Memo. of Law in Support of Mot. to Strike (“Pl.’s Memo.”), ECF No.

21.) Defendant opposes the motion.

                                     III. ANALYSIS

       The Court begins with Plaintiff’s challenges to Defendant’s responses to her

Amended Complaint. It will then turn to Plaintiff’s challenges to Defendant’s affirmative

defenses.

       A. Defendant’s Responses to Allegations in the Amended Complaint

       Plaintiff argues that Defendant’s responses to paragraphs 12, 14, 40, 41, and 44 of

her Amended Complaint do not sufficiently comply with Federal Rule of Civil Procedure

8(b). She argues this will force her to take “exhaustive” additional steps in discovery

“regarding what should otherwise be undisputed matters.” (Pl.’s Memo. at 7.) Defendant

counters that its responses were made in good faith and that it has met its pleading

obligations under the Federal Rules. (Def.’s Resp. to Pl.’s Mot. to Strike (“Def.’s Resp.”)

at 2-3, ECF No. 25.)

       Federal Rule of Civil Procedure 8(b) lays out how parties must respond to facts

                                            2
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 3 of 13




alleged in a complaint. Parties are required to “admit or deny the allegations asserted

against it by an opposing party.” Fed. R. Civ. P. 8(b)(1)(B).

              1. Paragraphs 12 and 14

       Plaintiff first challenges the responses to paragraphs 12 and 14 of her Amended

Complaint, which detail information about her bankruptcy proceedings. She argues these

answers do not sufficiently comply with Rule 8(b)(5). These paragraphs contain the

following information:

              12. On or about June 25, 2019, Plaintiff filed for a voluntary
              bankruptcy under Chapter 7 of Title 11 of the Bankruptcy code,
              in the United States Bankruptcy Court for the District of
              Minnesota (St Paul), petition number 19-32048.

              ...

              14. Plaintiff received a discharge in bankruptcy court on or
              about September 30, 2019.

(Am. Compl. ¶¶ 12, 14.)

       In response to both paragraphs, Defendant stated it was “without knowledge or

information sufficient to form a belief as to the truth of the allegations contained therein

and on that basis denies, generally and specifically, all such allegations.” (Answer ¶¶ 12,

14.)

       Plaintiff argues that these factual allegations are either known to Defendant, or, in

the alternative, “can be easily brought within [Defendant’s] knowledge with a cursory

review of their own records.” (Pl.’s Memo. at 5-6.) She notes that Defendant reported her

bankruptcy on the credit report it compiled and published, and that it receives daily updates

from LexisNexis on public records relating to bankruptcy filings. (Id. at 6.) Thus, because

                                             3
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 4 of 13




Defendant “sought out and reported” her bankruptcy on its report, it cannot now “feign

ignorance” as to those proceedings. (Id.) Plaintiff asks this Court to deem paragraphs 12

and 14 of Defendant’s Answer admitted. (Id. at 9.)

       Defendant counters that Plaintiff’s argument fails because it conflates the contents

of the credit report (which it created and has direct knowledge of) with the underlying facts

of the bankruptcy matter (which LexisNexis, a third party, provides to Defendant). (Def.’s

Resp. at 6.) It argues that although it has knowledge of the information provided to it by

LexisNexis and the information on the Experian credit report “it did not, at the time of its

response, have [P]laintiff’s bankruptcy docket or underlying filings.” (Id. at 7.) It further

argues that deeming these answers admitted is an extreme remedy and Plaintiff has not

provided adequate legal support for the Court to order that particular remedy. (Id.) Lastly,

because Plaintiff has access to her own bankruptcy records, and because the facts of her

bankruptcy are a matter of public record subject to judicial notice, Defendant argues

Plaintiff would not need to undertake exhaustive additional efforts in the discovery process

due to Defendant’s responses to paragraphs 12 and 14 of the Amended Complaint. (Id.)

       Under the Federal Rules of Civil Procedure, if a party “lacks knowledge or

information sufficient to form a belief about the truth of an allegation,” they must state so

in their answer. Fed. R. Civ. P. 8(b)(5). This statement “has the effect of a denial.” Id. In

support of her argument, Plaintiff extensively cites Certain Underwriters at Lloyd’s,

London Subscribing to Certificate No. IPSI 12559 v. SSDD, LLC, No. 4:13-CV-193 CAS,

2013 WL 6801832 (E.D. Mo. Dec. 23, 2013). (See generally Pl.’s Memo. at 3-9.) This

case is not entirely analogous to the current matter. For example, Defendant is correct that

                                             4
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 5 of 13




the plaintiffs’ motion in that case did not ask for the same remedy Plaintiff seeks in this

case—to have the answers deemed admitted. (See Def.’s Resp. at 7 (citing Certain

Underwriters, 2013 WL 6801832, at *1).) Nor did the court in Certain Underwriters deem

any answers admitted. See Certain Underwriters, 2013 WL 6801832, at *13 (ordering

certain paragraphs of the defendant’s answer stricken and ordering the defendant to replead

paragraphs that did not comply with the pleading requirements of Federal Rule of Civil

Procedure 8(b)).    The case’s summary of the requirements of Rule 8, however, is

instructive. See id. at *3-4 (citing 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1262 (3d ed. 2010)). Wright & Miller’s Federal Practice and

Procedure is also instructive on the issue of pleading insufficient knowledge or information

under Federal Rule of Civil Procedure 8(b)(5):

              Normally, a party may not assert a lack of knowledge or
              information if the necessary facts or data involved are within
              his knowledge or easily brought within his knowledge, a matter
              of general knowledge in the community, or a matter of public
              record. A denial of knowledge or information in this context
              casts doubt on the good faith of the pleader. Furthermore, a
              federal court often will impute knowledge of certain matters to
              a party, such as charging a corporation with the knowledge of
              the acts of its agents, or will impose a reasonable burden of
              investigation upon the pleader. However, if knowledge of a
              fact cannot be ascertained within the time the party is given to
              answer with a modest expenditure of effort, a denial of
              knowledge or information is appropriate; the pleader is not
              compelled to make an exhaustive or burdensome search in
              order to determine the truth or falsity of his opponents
              allegations.

Wright & Miller, supra, at § 1262; see also Certain Underwriters, 2013 WL 6801832, at

*3-4 (quoting the same).


                                             5
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 6 of 13




       In this instance, paragraphs 12 and 14 of the Amended Complaint allege basic facts

about Plaintiff’s bankruptcy proceedings. Paragraph 12 contains Plaintiff’s bankruptcy

petition number, which is also listed in Plaintiff’s Experian credit report. (Compare Am.

Compl. ¶ 12 with Pl.’s Experian Credit Report at 1, ECF No. 26-1.) Though Defendant

argues that LexisNexis provides that information for its credit reports, this information is

a matter of the public record and Defendant would not be required to make an exhaustive

or burdensome search in order to determine the validity of Plaintiff’s allegations in

paragraphs 12 and 14. Therefore, the Court shall grant Plaintiff’s motion as it relates to

Defendant’s responses to paragraphs 12 and 14. It will, however, do so only to the extent

that it deems Defendant’s Answer insufficient. Defendant shall replead those paragraphs

in a manner that complies with Rule 8(b).

              2. Paragraphs 40, 41, and 44

       Plaintiff also challenges Defendant’s denials of paragraphs 40, 41, and 44, on the

basis that they do not comply with Rule 8(b)(2). These paragraphs in the Amended

Complaint state:

              40. Upon reviewing her Experian report, Plaintiff discovered
              that Experian was reporting her Auto Loan as having negative
              account history from June 2019, the month Plaintiff filed for
              bankruptcy, through March of 2020.

              41. Experian did not report account history from May 2020
              through August 2020.

              ...

              44. Plaintiff also discovered that after the dispute, Experian
              updated the Status of the Credit Card to report as “Now
              paying/was a charge-off”, and changed the account history to

                                             6
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 7 of 13




              “Ok” in August 2020, despite Plaintiff not making any
              payments on this account since filing for bankruptcy.

(Am. Compl. ¶¶ 40-41, 44.)

       Plaintiff argues that these denials contradict Defendant’s own reporting of

Plaintiff’s credit information in her September 2020 credit report and thus the denials “fail

to ‘fairly’ respond to Plaintiff’s Complaint” in violation of Federal Rule of Civil Procedure

8(b)(2). (Pl.’s Memo. at 7.) She asks this Court to order Defendant to amend these

“patently false” responses to include honest responses. (Id. at 8-9.)

       Defendant argues that the allegations in paragraphs 40 and 44 of the Amended

Complaint are contradicted by the credit report it provided to Plaintiff on September 15,

2020. (Def.’s Resp. at 3-5; see also Pl.’s Experian Credit Report, ECF No. 26-1.) It also

argues paragraph 41, which alleges that Experian did not report account history from May

through August 2020, is extremely broad, and does not specify whether she is referring to

the auto loan or credit card account at issue in this case. (Def.’s Resp. at 4-5.) Further,

Defendant argues it was justified in denying the allegations pleaded in paragraph 44 of the

Amended Complaint due to Plaintiff’s ambiguous use of the word “report,” which,

depending on its reference, could be consequential in this case. (Id. at 5 (citing the

definition of “consumer report” under 15 U.S.C. § 1681a(d)).) Because “[i]ssuance of a

consumer report is an essential element of a plaintiff’s prima facie case

under” the FCRA, Defendant argues it “is justifiably cautious of admitting that it reported

or did not report information unless it can be certain that was the case.” (Id. (citing 15

U.S.C. § 1681e(b)).) In this case, Defendant argues that in addition to paragraph 44’s


                                             7
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 8 of 13




vagueness and overbreadth, it denied the allegation because it was “unable to determine

that it did not report account history on Plaintiff’s auto loan” to a third party. (Id.)

       When denying an allegation, a party “must fairly respond to the substance of the

allegation.” Fed. R. Civ. P. 8(b)(2). “The purpose of a responsive pleading is to put

everyone on notice of what the defendant admits and what it intends to contest.” Edelman

v. Belco Title & Escrow, LLC, 754 F.3d 389, 395 (7th Cir. 2014). When considering the

pleadings by both parties, as well as the factual and legal dispute outlined in Defendant’s

responsive memorandum, the Court finds that Defendant fairly and adequately responded

to the allegations in paragraphs 40, 41, and 44. Defendant has fairly responded to the

substance of Plaintiff’s allegations in these paragraphs in compliance with Federal Rule of

Civil Procedure 8(b)(2). Thus, Plaintiff’s motion to strike as it relates to Defendant’s

answer of those paragraphs is denied.

       B. Defendant’s Affirmative Defenses

       The Court next turns to Plaintiff’s challenges to Defendant’s Affirmative Defenses.

Plaintiff first notes that the Eighth Circuit Court of Appeals has not addressed whether

affirmative defenses are subject to the heightened pleading standards outlined in Ashcroft

v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

(Pl.’s Memo. at 9.) She argues, however, that Defendant’s affirmative defenses are

insufficiently pleaded under either standard. (Id.)

       More specifically, Plaintiff argues Defendant’s fourth and seventh affirmative

defenses fail as a matter of law, and Defendant’s third, fifth, sixth, and ninth affirmative



                                               8
           CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 9 of 13




defenses are devoid of any factual support. (Id. at 10-13. 1) Defendant argues that each of

the affirmative defenses pleaded in its Answer “presents plausible questions of law or fact”

and thus should not be stricken. (Def.’s Resp. at 16.)

         Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

“A district court enjoys ‘liberal discretion’” to strike affirmative defenses under the rule,

“[h]owever, striking a party’s pleadings ‘is an extreme measure,’ and motions to strike

under Rule 12(f) ‘are viewed with disfavor and infrequently granted.’” Brossart v.

DIRECTTV, No. 11-cv-786 (DWF/JJK), 2011 WL 5374446, at *1 (D. Minn. Nov. 4, 2011)

(quoting Stanbury Law Firm, P.A. v. Internal Revenue Serv., 221 F.3d 1059, 1063 (8th Cir.

2000)).

         “A motion to strike should be granted ‘if the result is to make a trial less complicated

or otherwise streamline the ultimate resolution of the action.’” Bjornson v. Soo Line R.

Co., No. 14-cv-4596 (JRT/SER), 2015 WL 5009349, at *3 (D. Minn. Aug. 24, 2015)

(quoting Daigle v. Ford Motor Co., 713 F. Supp. 2d 822, 830 (D. Minn. 2010)). The

motion “will be denied,” however, “if the defense is sufficient as a matter of law or if it

fairly presents a question of law or fact which the court ought to hear.” Lunsford v. United

States, 570 F.2d 221, 229 (8th Cir. 1977).




1
 Plaintiff asks this Court to strike Defendant’s third through ninth affirmative defenses. (See id. at 3, 13.) She fails,
however, to make any specific legal or factual basis for striking the eighth affirmative defense of reasonable
procedures. (See generally id.) The Court therefore summarily denies Plaintiff’s motion to strike that affirmative
defense.

                                                           9
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 10 of 13




       Because neither party is advocating for the Court to adopt a heightened

“plausibility” pleading standard to affirmative defenses, the Court will not decide that

issue. See Acosta v. Luxury Floors, Inc., No. 18-cv-1489 (WMW/ECW), 2018 WL

7350478, at *2 (D. Minn. Dec. 7, 2018) (concluding that because the parties agreed the

heightened pleading standards did not apply to affirmative defenses, the court “need not

decide this issue at this time”), report and recommendation adopted, 2019 WL 652419 (D.

Minn. Feb. 15, 2019).

                     1. The Fourth and Seventh Affirmative Defenses

       Plaintiff first argues that Defendant’s fourth (failure to mitigate damages) and

seventh (unclean hands) affirmative defenses fail as a matter of law. “A court may strike

a defense as legally insufficient if the defense asserted is ‘foreclosed by prior controlling

decisions or statutes.’” Bjornson, 2015 WL 5009349, at *3 (quoting E.E.O.C. v. Prod.

Fabricators, Inc., 873 F. Supp. 2d 1093, 1097 (D. Minn. 2012)). “[I]f there are no

controlling decisions or statutes on point, a defense will not be stricken as legally

insufficient.” Id.

       The Court finds the cases Plaintiff cites in support of her motion to strike these two

affirmative defenses are not persuasive in this instance as she has not asserted controlling

law barring these defenses. Further, a court in this district has allowed the affirmative

defenses of failure to mitigate damages and unclean hands to survive a motion to strike in

a FCRA case. See Brossart, 2011 WL 5374446, at *2. Thus, Plaintiff’s motion to strike

affirmative defenses four and seven is denied.



                                             10
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 11 of 13




              2. The Third, Fifth, Sixth, and Ninth Affirmative Defenses

       Plaintiff    argues     that      Defendant’s    third     (indemnification),     fifth

(contributory/comparative fault), sixth (estoppel), and ninth (intervening causes) should be

stricken because they are factually deficient and “simply ‘point the finger’ at [her] or some

other unidentified entity.” (Pl.’s Memo. at 12.) She further argues that these affirmative

defenses are prejudicial to her because it will require her to conduct additional

“unnecessary and time-consuming discovery to uncover the mysterious wrong-doers and

their acts or omissions.” (Id. at 13.)

       First, the Court agrees with Defendant that adopting Plaintiff’s argument about

factual deficiencies would necessarily require the Court to apply the Twombly/Iqbal

pleading standards to these defenses, something Plaintiff herself does not assert. (See

Def.’s Resp. at 12-13.) Second, this Court finds that Plaintiff has not adequately shown

that she would be so prejudiced through conducting discovery to justify the extreme

measure of striking these affirmative defenses at this stage in the proceedings. See

Dahhane v. Stanton, No. 15-cv-1229 (MJD/JJK), 2015 WL 5009642, at *3 (D. Minn. Aug.

24, 2015) (denying a plaintiff’s motion to strike because no prejudice or confusion was

shown when “[t]o the extent that either side in this case seeks to flesh out further facts and

information related to asserted defenses, there is no indication that anything more that [sic]

modest and appropriately directed discovery would be required.”). Thus, Plaintiff’s

Motion to Strike affirmative defenses 3, 5, 6, and 9 is also denied.




                                              11
        CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 12 of 13




                                      IV. CONCLUSION

       The Court notes that while it understands its fundamental role in addressing

discovery disputes, this particular set of grievances could have been resolved without

involvement of the Court with a reasonably modest level of cooperation between the two

parties. Such cooperation would not have compromised the level of zealous advocacy

required in our adversarial system. While Defendant’s responses to paragraphs 12 and 14

can and will be deemed insufficient by the Court’s Order, this is the type of issue that can

and should be worked out by lawyers who meet with intention to solve problems, resolve

disputes, and come to reasonable compromises.               And, while Plaintiff has not

inappropriately filed her motion to strike certain of Defendant’s affirmative defenses, the

Court would encourage counsel to weigh carefully the burden, time, and cost of seeking

such relief, particularly in light of the high bar for success and the extreme remedy

requested. The Court strongly encourages the parties to work out similar issues in the

future in lieu of filing formal motions and using up the valuable time and resources of the

parties, attorneys, and the Court.




                                     [continued on next page]




                                               12
      CASE 0:20-cv-01841-PJS-TNL Doc. 36 Filed 12/17/20 Page 13 of 13




                                      V. ORDER

     Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

     1. Plaintiff’s Rule 12(f) Motion to Strike Defendant’s Affirmative Defenses and
        Deem Insufficient Answers Admitted (ECF No. 19) is GRANTED IN PART
        and DENIED IN PART as specifically outlined herein.

     2. Each party should bear their own attorney fees and expenses.

     3. All prior consistent orders remain in full force and effect.

     4. Failure to comply with any provision of this Order or any other prior consistent
        Order shall subject the non-complying party, non-complying counsel and/or the
        party such counsel represents to any and all appropriate remedies, sanctions and
        the like, including without limitation: assessment of costs, fines and attorneys’
        fees and disbursements; waiver of rights to object; exclusion or limitation of
        witnesses, testimony, exhibits and other evidence; striking of pleadings;
        complete or partial dismissal with prejudice; entry of whole or partial default
        judgment; and/or any other relief that this Court may from time to time deem
        appropriate.




Dated: December   16 , 2020                            s/Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota

                                                Nadeau v. Experian Info. Sols., Inc.
                                                Case No. 20-cv-1841 (PJS/TNL)




                                           13
